Citation Nr: 1609985	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-14 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable evaluation for atrophy of the right testicle.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1950 to February 1952.

This matter came before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before the undersigned Veterans Law Judge via videoconference in March 2013.  A transcript of his hearing has been associated with the claims file.

In a May 2013 decision, the Board dismissed the issue of entitlement to service connection for left orchiectomy on the Veteran's motion to withdraw that claim.  It noted that the Veteran had raised the issue of whether there was clear and unmistakable error (CUE) in a March 1, 2006 rating decision which granted service connection for atrophy of the right testicle and assigned a noncompensable rating, and referred that issue for appropriate action by the agency of original jurisdiction (AOJ).  The Board further determined that the instant issue, entitlement to an increased rating for atrophy of the right testicle, was inextricably intertwined with the question of whether there was CUE in the March 2006 rating decision and concluded that the instant issue required deferment pending the adjudication of the CUE claim.  

In April 2014, the RO issued a rating decision which determined that there was no CUE in the March 1, 2006 rating decision.  Following issuance of a supplemental statement of the case in July 2015, the instant issue was recertified to the Board.    



FINDING OF FACT

The Veteran has complete atrophy of the right testicle; he underwent left orchiectomy as the result of a nonservice-connected injury.


CONCLUSION OF LAW

The criteria for a compensable disability rating for atrophy of the right testicle are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7523 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A February 2011 letter discussed the evidence and information necessary to support a claim for an increased rating.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

As noted above, the appellant also was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was discussed during the hearing and the Veteran testified as to his interpretation of the applicable criteria.  The Veteran's medical treatment for this disability was also addressed.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2015). 

Diagnostic Code 7524, testis, removal, provides a noncompensable rating for removal of one testis, and a 30 percent rating for removal of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350).  38 C.F.R. § 4.115b (2015).  In cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Id.  

The Veteran is in receipt of service connection for atrophy of his right testicle, which occurred as the result of in-service right inguinal herniorrhaphy in 1951.  He is also in receipt of special monthly compensation based on loss of use of a creative organ.

A December 1997 letter from H.R., MD indicates that the Veteran underwent left inguinal exploration which was suspicious of intratesticular cancer, resulting in left inguinal orchiectomy.  Dr. R. indicated that final pathology revealed an infarct rather than cancer.  

On VA examination in February 2001, the examiner noted that the Veteran underwent left orchiectomy in November 1997 for an infection of that testicle.  Physical examination revealed a surgically removed left testis and a small, palpable right testis.  

In November 2003, the Veteran underwent examination by a private physician.  This provider noted the Veteran's history of right inguinal hernia surgery in 1951.  He recited a history of an on the job injury in January 1995, and subsequent left hernia repair in March 1995.  He also noted that following recurrent epididymitis in 1997, a sonogram revealed a solid mass that was indeterminate for neoplasm.  Exploratory surgery in November 1997 resulted in removal of the left testicle; pathology indicated infarction with no cancer identified.  

On VA examination in December 2005, the examiner noted that the left testicle had been removed, and that the right testicle was atrophied.  There was no tenderness, mass, scrotal edema, or hernia.  

In July 2010, the Veteran argued that the right testicle was the only one that remained, and questioned whether a 20 percent evaluation was warranted.  

In February 2011, the Veteran stated his belief that he met the criteria for a 20 percent evaluation based on complete atrophy of both testicles.  

On VA examination in February 2011, the Veteran's history was reviewed.  Physical examination revealed an absent left testicle and a right testicle that was one third the size of a normal testicle.  The diagnosis was right testicle atrophy.

In December 2011, the Veteran questioned whether the hearing officer who promulgated the March 2006 rating decision was aware that his left testicle was absent, and questioned whether that might be a basis for the grant of a 20 percent evaluation.  

In November and December of 2012 the Veteran was seen at VA reporting scrotal discomfort.  Testing was undertaken and the diagnoses rendered were mild atrophy of the right testis, microscopic hematuria and benign prostatic hypertrophy.

The Veteran testified in March 2013 that he was entitled to a compensable rating because one testicle is no longer present and the other is atrophied.

In December 2014, the Veteran had a VA examination.  The examiner noted that the left orchiectomy in November 1997 was for benign infarction of the left testis due to a worker's compensation case.  The right testicle was again found to be 1/3 the size of a normal testicle and the left testicle was surgically absent.  The examiner noted that the disability did not impact the Veteran's ability to work.

In August 2015, the Veteran argued that it was impossible to have complete atrophy of both testicles if there was only one testicle.  He pointed out that where one testis was atrophied and did not function as it should, the other functioning testis would provide enough testosterone to continue the function of a pair of testes.  He maintained that the rationale for a higher evaluation of 20 percent was based on the fact that neither testicle functioned.  He suggested that one atrophied testicle and one absent testicle was analogous to complete atrophy of both testicles.  He further argued that the result of the removal of both testicles was essentially castration, and that the status of his remaining right testicle was analogous to castration because of the loss of the function that is performed by a pair of intact testicles.   

Having reviewed the record, the Board regrettably concludes that a compensable evaluation is not for application.  In this regard, the Board observes that the language of Diagnostic Code 7523 is clear and unambiguous: a compensable, 20 percent evaluation can be assigned only when there is complete atrophy of both testes.  While the Board acknowledges the Veteran's argument that his disability should be viewed as analogous to atrophy of both testicles in light of his absent left testicle, the Veteran's left testicle is absent due to a post-service, nonservice-connected injury.  As the Veteran is not service-connected for atrophy of both testicles, his disability does not meet the criteria for a compensable evaluation under Diagnostic Code 7523.  

Similarly, Diagnostic Code 7524 contemplates actual removal of the testicles.  While the Veteran argues that his disability is analogous to removal of the testicles, the clinical evidence clearly demonstrates that the Veteran's present left testicular disability does not meet this criteria.

Moreover, the testicles are not considered paired organs under the provisions of 38 C.F.R. § 3.383.

The note to Diagnostic Code 7524 provides that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Unfortunately, this note does not assist the Veteran in obtaining a compensable rating because removal of the left testicle is not the result of a service-incurred injury or disease.  As the disability is not service connected, it does not allow for the award of a compensable rating.

The Board has considered the Veteran's arguments and testimony regarding this claim, but finds that the most probative evidence establishes that there is no basis upon which to assign a compensable evaluation to this disability.  The preponderance of the evidence is against a compensable evaluation and there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right testicle is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right testicle atrophy with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, he has atrophy of one testicle.  The applicable rating criteria clearly addresses this symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms.  He is in receipt of special monthly compensation benefits for loss of use of a creative organ.  There is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the Veteran's right testicle atrophy causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the record does not suggest, and the Veteran has not specifically asserted, that his service-connected disabilities are of sufficient severity to preclude employment.  Consequently, this case does not raise a claim for a total disability evaluation based upon individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to a compensable evaluation for atrophy of the right testicle is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


